


Exhibit 10.26




AMENDMENT
TO THE SECURITY PLAN FOR SENIOR MANAGEMENT EMPLOYEES II
OF IDAHO POWER COMPANY




The Security Management Plan for Senior Management Employees II of Idaho Power
Company, as amended and restated effective November 30, 2011, is further amended
as set forth below. This amendment shall be effective December 31, 2013.


Section 6.1, Disability, is amended to read as follows:


“During a period of Disability, a Participant will continue to accrue Years of
Participation, and Compensation shall be credited to a Participant who is
receiving Disability benefits at the full-time equivalent rate of pay that was
being earned immediately prior to becoming disabled. However, no Years of
Participation shall be accrued and no Compensation shall be credited during a
period of Disability which begins on or after January 1, 2014.”


IN WITNESS WHEREOF, this Amendment is executed this 16th day of January, 2014.




IDAHO POWER COMPANY
COMPENSATION COMMITTEE




By: /s/ Christine King                        
Christine King
Its: Chair








